UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1518


In re: BRANDON MARQUIS JENNINGS, a/k/a Smilez, a/k/a Smilez Finesse,
a/k/a Beezy, Mustafa Bey,

                    Petitioner.


               On Petition for Writ of Mandamus. (5:18-cr-00318-FL-1)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brandon Marquis Jennings, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Marquis Jennings petitions for a writ of mandamus seeking an order

compelling the district court to change his name on his criminal judgment. We conclude

that Jennings is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

       The relief sought by Jennings is not available by way of mandamus because the

district court’s docket includes Jennings’ preferred name as an alias. Accordingly, we deny

the petition for writ of mandamus. We further deny Jennings’ motion for injunctive relief

pending appeal and to require the district court to correct his name. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2